ORDER

PER CURIAM.
Defendant tenants appeal from a judgment in favor of plaintiff landowner in the amount of $4,035.00 on his action to recover damages for physical damage to the rented premises. We affirm.
The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law *400appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).